                    Case 1:20-cv-07213-JPC Document 40 Filed 06/11/21 Page 1 of 1




        UNITED STATES DISTRICT COURT
        SOUTHERN DISTRICT OF NEW YORK

                                                                           Case No. 20 Civ. 7213 (JPC)
        JEREMY ROENICK,

                                    Plaintiff,                             ECF CASE

                           -against-                                       PLAINTIFF’S UNOPPOSED
                                                                           MOTION TO DISMISS
        SAM FLOOD, NBC SPORTS GROUP, NBC SPORTS                            DEFENDANT NBC SPORTS
        NETWORK, L.P., NBC UNIVERSAL MEDIA, LLC,                           GROUP
        COMCAST CORPORATION, and JOHN DOES 1-10,

                                    Defendants.



                  Plaintiff JEREMY ROENICK, through his counsel, SHEGERIAN & ASSOCIATES,

        pursuant to Civil Rule 21 and in compliance with the Court’s Opinion and Order at Docket 38

        moves to dismiss Defendant NBC SPORTS GROUP from this action with prejudice. Counsel for

        Defendants has been contacted and indicated that Defendants do not oppose this motion.



        Dated: June 10, 2021                          SHEGERIAN & ASSOCIATES


                                                        By: /s/ Jon Choate
                                                            Jon M. Choate
                                                            Scott William Clark
                                                            90 Broad Street, Suite 804
                                                            New York, NY 10004
                                                            Tel.: (212) 257-8883
                                                            Fax: (212) 804-7299
                                                            Attorneys for Plaintiff


This is granted. The Clerk of Court is respectfully directed to
terminate Defendant NBC Sports Group from this action.

SO ORDERED.
                                  ___________________________
Date: June 11, 2021               JOHN P. CRONAN
      New York, New York          United States District Judge
